                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW MEXICO


RICHARD ROSENZWEIG,

       Plaintiff,

v.                                                  No.: 1:19-cv-00812-SMV-JHR

LINDA PAINTER

       Defendant.

                        ORDER OF DISMISSAL WITH PREJUDICE

       THIS MATTER came before the Court on the parties Joint Motion to Dismiss with

Prejudice. The Court, having reviewed the Motion and being otherwise fully advised in the

premises, finds that the Motion is well taken and should be granted.

       IT IS THEREFORE ORDERED ADJUDGED AND DECREED that the Joint Motion to

Dismiss with Prejudice be and hereby is GRANTED, and Plaintiff’s Complaint for Personal

Injuries against Defendant, is DISMISSED WITH PREJUDICE, each party to bear its own costs

and attorneys’ fees.




                                             STEPHAN M. VIDMAR, United States Magistrate
                                             Judge
SUBMITTED AND APPROVED BY:

ALLEN, SHEPHERD, LEWIS & SYRA, P.A.


By:    /s/ Aaron R. Kugler
Aaron R. Kugler
P.O. Box 30488
Albuquerque, NM 87199-4750
(505) 341-0110
Attorneys for Defendant


HUNT LAW FIRM


By: Approved via email on November 25, 2019
Lee R. Hunt, Esq.
Aimee S. Bevan, Esq.
518 Old Santa Fe Trail, #501
Santa Fe, New Mexico 87505
(505) 954-4868
lee@huntlaw.com
aimee@huntlaw.com
Attorneys for Plaintiff




                                              2
